NO. 07-11-0071-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  JULY 20, 2011
                         ______________________________

                                RAMON SANCHEZ III,

                                                                    Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                                    Appellee
                        _______________________________

             FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

                    NO. 5866; HON. KELLY MOORE, PRESIDING
                       _______________________________

                           ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Ramon Sanchez III, appellant, appeals his conviction for unlawful possession of

a firearm by a felon. Appellant timely perfected his appeal. The clerk’s record was filed

on April 14, 2011, and the reporter’s record on April 20, 2011. Appellant’s brief was due

on May 19, 2011. On May 25, 2011, counsel filed a request to extend the time to file

the brief, which was granted to June 20, 2011. The brief was not filed by that date and

on June 28, 2011, counsel filed a second extension request to file the brief, which was

granted to July 11, 2011, with the admonition that no further extensions would be
granted, and if the brief was not filed by that date, the appeal would be abated. Instead

of receiving appellant’s brief by the due date, the court received a third extension

request for an additional thirty days to file appellant’s brief.

       Those convicted of criminal acts are entitled to effective assistance of counsel on

appeal. The failure of counsel to timely prosecute an appeal falls short of rendering

such assistance. Consequently, we abate the appeal and remand the cause to the

121st District Court of Terry County (trial court) for further proceedings. Upon remand,

the trial court shall immediately cause notice of a hearing to be given and, thereafter,

conduct a hearing to determine 1) whether appellant desires to prosecute this appeal, 2)

whether appellant is indigent and entitled to appointed counsel, and 3) whether

appellant’s current attorney was appointed or retained. The trial court is ordered to

execute pertinent findings of fact on these matters. Should it be found that appellant

desires to pursue the appeal, is indigent, and his current legal counsel was appointed,

then the trial court is ordered to remove appellant’s current legal counsel and appoint

another to zealously represent appellant’s interest on appeal.       The name, address,

phone number, telefax number, and state bar number of the new attorney must also be

included in the court's findings of fact and conclusions of law. Should it be determined

that counsel was retained, then this appellate court will initiate appropriate disciplinary

measures against him to secure compliance with its orders and the ethical and fiduciary

duties due his client.    Lastly, the trial court shall also cause to be developed 1) a

supplemental clerk's record containing the findings of fact and conclusions of law and 2)

a reporter's record transcribing the evidence and argument presented at the

                                               2
aforementioned hearing.     The foregoing supplemental clerk's and reporter’s records

must be filed by the trial court with the clerk of this court on or before August 19, 2011.

Should additional time be needed to perform these tasks, the trial court may request

same on or before August 19, 2011.

       It is so ordered.

                                                               Per Curiam

Do not publish.




                                            3